Citation Nr: 1611698	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-34 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether termination of payment of VA compensation benefits from December [redacted], 2001, to January [redacted], 2012, for reasons of fugitive felon status was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which informed the Veteran that payment of his VA benefits for the period of December [redacted], 2001, to January [redacted], 2012, was improper and therefore terminated.

The Veteran requested a hearing before a Veterans Law Judge, to be held via videoconference from the RO, and such was scheduled for January 2016.  The Veteran failed to report for the hearing, however, and has not requested rescheduling.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  A valid warrant was issued for the Veteran on August [redacted], 1982, for violating a condition of probation or parole imposed for commission of a felony, and this warrant was not cleared until January [redacted], 2012.

2.  Fugitive felon provisions became effective December [redacted], 2001.



CONCLUSION OF LAW

Termination of benefits for the period of December [redacted], 2001, to January [redacted], 2012, for reasons of fugitive felon status was proper.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The United States Court of Appeals for Veterans Claims (CAVC or the Court) has further held that VA's duties to notify and assist do not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here, the Veteran has not disputed any of the facts of the case, and so it is the law which is dispositive.  Accordingly, the duties to notify and assist are not for application.  DeLa Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Analysis

A Veteran eligible for compensation benefits may not be paid such benefits for any period during which he is a fugitive felon.  38 U.S.C.A. § 5313B. The implementing regulation, 38 C.F.R. § 3.665, provides that compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon. The term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution or custody or confinement after conviction for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  38 C.F.R. § 3.655.

In June 2011, the RO learned that the Social Security Administration (SSA) had suspended the Veteran's benefits and created an overpayment as a result of discovery of a fugitive felon status.  VA conducted its own inquiry, and discovered in July 2011 that the Broward County (Florida) Sheriff's Office had issued a warrant for violation of probation on August [redacted], 1982; the warrant remained in effect.  Termination of VA benefits was proposed and the Veteran notified in October 2011 correspondence.  VA follow-up, with the Broward County Sheriff's Office Warrants Section, revealed that the warrant was cleared on January [redacted], 2012.  See Report of General Information dated in January 2012.  The Veteran did not respond to the notice of proposed action, and in January 2012 the Veteran was informed that benefits were terminated effective December [redacted], 2001, the effective date of the law prohibiting payment of benefits to fugitive felons.  38 U.S.C.A. § 5313B; Pub. L. 107-103, 115 Stat. 996 (2001).  They were resumed effective January [redacted], 2012, the date the warrant was cleared.

The Veteran argues that he was unaware that any warrant had been issued, and noted that SSA had forgiven the overpayment debt they had created.  The Board first notes that the SSA action is not relevant here.  Not only is VA responsible for administering its own rules and regulations independent of SSA, correspondence makes clear that SSA's action was to forgive the debt created by the fugitive felon overpayment; it was not forgiveness of the status itself.  The argument is not probative of the action sought by the Veteran in this proceeding.

Turning to the heart of the Veteran's argument, that he was not aware of the warrant or his status, the Court has held that actual knowledge that a warrant had been issued is not part of the statutory requirement under 38 U.S.C.A. § 5313B or the implementing regulation at 38 C.F.R. § 3.665.  See Mountford v. Shinseki, 24 Vet. App. 443 (2011).  Moreover, pursuant to the Veterans Benefits Administration adjudication manual, M21-1, X.16.2.f, the fact that a warrant has been dismissed, recalled, quashed or otherwise cleared means in most cases that a valid warrant was still pending through the date the warrant was cleared.  

Although the Board is not bound by manual provisions, pursuant to Mountford v. Shinseki, actual knowledge that a warrant had issued is not part of the statutory requirement.  Moreover, although the warrant for a violation of a condition of probation or parole imposed for commission of a felony (burglary) was eventually cleared on January [redacted], 2012, it remained pending from 1982 until that date.  Under these circumstances, the Board must find that the evidence shows the Veteran was a fugitive felon from December [redacted], 2001, to January [redacted], 2012.  Accordingly, the Veteran's compensation benefits were properly terminated from December [redacted], 2001 to January [redacted], 2012 and the appeal must be denied because under the law there is no entitlement to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

Fugitive felon status having been established, the appeal to restore entitlement to payment of VA compensation or pension benefits from December [redacted], 2001, to January [redacted], 2012, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


